Citation Nr: 0125887	
Decision Date: 11/05/01    Archive Date: 11/13/01	

DOCKET NO.  96-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical expenses incurred from August through 
September 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran has active service from October 1945 to January 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Madison, Wisconsin.  The Board remanded the appeal in April 
1997.  

During a June 1999 hearing, before a member of the Board 
sitting at the RO, at page 20, the veteran indicated a desire 
to establish an effective date for the payment of disability 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) from 1992.  This is referred to the 
RO for its consideration.  

The issues of entitlement to disability compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for leg cramping and 
nerve damage secondary to VA medical treatment, determination 
of initial ratings for a residual scar, lower abdomen, status 
post bladder laceration and a rectus sheath hernia, repaired, 
and entitlement to a total rating based upon individual 
unemployability due solely to service connected disabilities 
will be addressed in a separate Board decision.


FINDINGS OF FACT

1.  In August and September 1993 service connection was in 
effect for residuals of a fracture of the right fibula, 
evaluated as noncompensably disabling.

2.  The veteran received private medical care from August to 
September 1993.

3.  Payment or reimbursement of the cost of private medical 
care from August to September 1993 was not authorized.

4.  The unauthorized private medical care from August to 
September 1993 was not for an adjudicated service-connected 
disability, or for a nonservice-connected disability 
associated with and held to have been aggravating an 
adjudicated service-connected disability.

5.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care from August to September 1993 have not 
been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 1728, 5102, 5103, 
and 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)). 
See also recently published regulations at 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute.  The record reflects that the veteran and 
his representative have been provided information relating to 
what evidence would be necessary to substantiate his claim 
for reimbursement of private medical expenses, as well as the 
governing law and regulations, and the reasons for denying 
his claim.  Evidence requested by the Board's April 1997 
remand has been associated with the record on appeal.  

It is noted that on November 30, 1999, the President signed 
the Veterans Millennium Health Care and Benefits Act of 1999, 
Pub. L. No. 106-117, 113 Stat. 1545 (1999).  Section 111 of 
Pub. L. 106-117 became effective 180 days after the date of 
the enactment of the law.  However, since the veteran's 
private medical care, for which reimbursement is currently 
sought, was provided in August and September 1993, the 
provisions of the Veterans Millennium Health Care and 
Benefits Act are not for application.  38 U.S.C.A. § 5110(g) 
(West 1991).  

With consideration of the above, the Board concludes that the 
VA has complied with the VCAA because there is no indication 
that any further relevant notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

At the time of the veteran's private medical care from August 
through September 1993, service connection was only in effect 
for residuals of a fracture of the right fibula, evaluated as 
noncompensably disabling.  Disability compensation has been 
found to be payable for other disabilities, beginning in 
January and May 1994, but residuals of a fracture of the 
right fibula is the only disability for which service 
connection was established during the pertinent August 
through September 1993 time frame.  

Private medical records from the Janesville Medical Center 
and Mercy Hospital, dated in August and September 1993, 
reflect that the veteran received outpatient and inpatient 
care relating to complaints of right abdominal pain.  Various 
testing was accomplished and the principal diagnosis was 
indicated to be right abdominal pain, probably secondary to 
right renal cyst.  

A July 1999 opinion by a VA physician indicates that the 
evaluations and treatments at Mercy Hospital in 1993 centered 
upon a cyst of the right kidney.  The opinion concludes that 
the treatments provided in August and September 1993 were not 
related to conditions for which the veteran was ultimately 
granted disability compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  

In order for the veteran to receive payment or reimbursement 
for expenses of private medical care not previously 
authorized, the care must have been for an adjudicated 
service-connected disability, a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, any disability 
where the veteran has a total disability permanent in nature 
resulting from service-connected disability, or any illness 
or injury where the veteran is participating in a 
rehabilitation program under Chapter 31.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

In this case, it is neither asserted nor shown that VA 
provided any authorization for private medical care during 
August and September 1993.  Further, in August and September 
1993 the veteran's only service-connected disability was 
residuals of a fracture of the right fibula evaluated as 
noncompensably disabling.  Therefore, he did not have a total 
disability permanent in nature resulting from service-
connected disability.  Further, there is no evidence that the 
veteran was participating in a Chapter 31 rehabilitation 
program.  Also, there is no evidence of record that reflects 
that the veteran's private medical care, in August and 
September 1993, was for his adjudicated fracture of the right 
fibula or for a nonservice-connected disability associated 
with and held to be aggravating his adjudicated service-
connected disability.  Rather, all of the competent medical 
evidence reflects that the veteran's private medical care, in 
August and September 1993, was related to renal cyst.  

Therefore, a preponderance of the evidence is against a 
finding that the veteran meets the first criteria for 
reimbursement or payment of unauthorized medical expense 
under the provisions of 38 C.F.R. § 17.120.  Accordingly, it 
is irrelevant and unnecessary to determine whether a medical 
emergency existed or whether Federal facilities were feasibly 
available.  Since all three statutory requirements would have 
to be met before reimbursement could be authorized, see 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  Because the 
evidence reflects that the private medical care, in August 
and September 1993, was not authorized and the veteran does 
not meet all of the criteria for payment or reimbursement of 
unauthorized medical expenses in August and September 1993, a 
preponderance of the evidence is against the claim for 
payment or reimbursement of private medical care from August 
through September 1993.  



ORDER

Reimbursement or payment for the cost of private medical 
expenses from August through September 1993 is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

